                      Case 2:20-cv-00205-JCM-DJA Document 48 Filed 08/24/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    TROY CAPITAL LLC,                                     Case No. 2:20-CV-205 JCM (DJA)
                 8                                          Plaintiff(s),                     ORDER
                 9             v.
               10     PATENAUDE & FELIX APC, et al.,
               11                                         Defendant(s).
               12
               13              Presently before the court is defendants Patenaude & Felix APC (“P&F”), Raymond A.
               14     Patenaude, Michael D. Kahn, Angie Hong Hoar, Kristopher C. Childers, and Ryan Johnson’s
               15     (collectively, “defendants”) motion to vacate order, (ECF No. 33), and to allow additional time
               16     to file response. (ECF No. 39). Plaintiff Troy Capital, LLC responded, (ECF No. 43), to which
               17     defendants replied, (ECF No. 47).
               18              Federal Rule of Civil Procedure 60(b) provides that a court may relieve a party from
               19     judgment on the basis of (1) mistake, inadvertence, surprise, or excusable neglect, (2) newly
               20     discovered evidence that, with reasonable diligence, could not have been discovered in time to
               21     move for a new trial under Rule 59(b); (3) fraud, misrepresentation, or misconduct by an
               22     opposing party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
               23     discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it
               24     prospectively is no longer equitable; or (6) any other reason that justifies relief. Fed. R. Civ. P.
               25     60(b).
               26              A motion for reconsideration “should not be granted, absent highly unusual
               27     circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
               28     (9th Cir. 2009). In order to succeed on a motion to reconsider, a party must set forth facts or law

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00205-JCM-DJA Document 48 Filed 08/24/20 Page 2 of 2



                1     of a strongly convincing nature to induce the court to reverse its prior decision. See Kern-Tulare
                2     Water Dist. v. City of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986), aff’d in part and rev’d
                3     in part on other grounds 828 F.2d 514 (9th Cir. 1987).
                4            Defendants’ counsel admits that it failed to calendar its response to plaintiff’s motion for
                5     partial summary judgment. (ECF No. 39). This court ruled on the merits of plaintiff’s motion
                6     for partial summary judgment nearly seven weeks after defendants’ response deadline had
                7     passed. (ECF No. 33). However, defendants have sufficiently disclosed a “highly unusual
                8     circumstance”: in addition to COVID-19 related closures—which would be insufficient on their
                9     own—defendant’s counsels experienced separate and unexpected medical emergencies. (ECF
              10      No. 39).
              11             Having addressed the factors in Pioneer, defendants have persuaded this court to grant
              12      their motion. Pioneer Investment Services Co. v. Brunswick Assocs. Ltd. Partnership, 507 U.S.
              13      380, 395 (1993) (considering “the danger of prejudice to the . . . [opposing party], the length of
              14      the delay and its potential impact on judicial proceedings, the reason for the delay, including
              15      whether it was within the reasonable control of the movant, and whether the movant acted in
              16      good faith”).
              17             Accordingly, the order granting in part and denying in part plaintiff’s motion for partial
              18      summary judgment, (ECF No. 33), is vacated. Defendants shall have 7 days to respond to
              19      plaintiff’s motion for partial summary judgment. (ECF No. 13). Thereafter, plaintiff shall have 7
              20      days to reply.
              21             IT IS SO ORDERED.
              22             DATED August 24, 2020.
              23                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
